Mw_“-#

 

 

 

AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modifled) § § L § Qge 1 nfl

, _ W”___F_ n f
l
UNITED STATES DISTRICT COURT NOV 0 3 2018 ]

SOUTHERN DISTRICT OF CALIFORNIA \__,__,...,.........-.-»-»¢_ ,` m

emiij §,"" )li`§rw§; <L“’E\iLiFoaN\A
TH!~H.N\ QT . ' -» -_ `
United states OfAma~ica JUDGMENT n\ YUCRII\_Q_I_NAI CA_ _SEW@FPU__.TY

V (For Offenses Committed On or Alter November l, 1987)

Felix JimeneZ_RiOS Case Number: 3:18-mj-22673-CEA

Grant L. Eddy

Defendam ’s Aftorney

REGISTRATI()N NO. 80741298

THE DEFENDANT:
pleaded guilty to count(s) l of Complaint

|:| Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Number§s}
811325(a)(2) ILLEGAL ENTRY (Misdemeanor) l

|:I The defendant has been found not guilty on count(s)
|:! Count(s) g dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment: $10 WAIVED IX| Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal

|:| Court recommends defendant be deported/removed With relative, charged in case _

IT IS ORDERED that the defendant Shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

Wednesday, November 7, 2018
Date of Imposition of Sentence .

/AW

HdNo“RABL’E Ro'BERr N. BLoCK
uNITED s'rArEs MAGISTRATE JUDGE

3;18-mj-22673-CEA

 

